DETAILED ACTION
Claims 1, 4-6 of U.S. Application No. 17030290  are presented for examination out of which Independent claim 1 has been amended by combining with previous claims 2 and 3, and claims 4-6 have minor amendments as per filing on 8.10.22. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claim objections for claims 1, 4, 5  as per office action dated 6.30.22 are withdrawn in light of the amendments made per filing dated 8.10.22.
Allowable Subject Matter
Claims 1, 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In Office Action dated 6.30.22, Independent Claim 1 was rejected under 35 U.S.C 102(a)(2) as being anticipated by Jang, dependent claim 2 was rejected as being unpatentable over Jang in view of Gabrys and dependent claim 3 was indicated as being allowable.  Applicant has overcome rejections by combining claims 1, 2 with 3.  Applicant has also corrected claim objections related to previous claim 1 as mentioned above. 
Therefore , amended independent claim 1 is allowed.
Claims 4-6 are allowed as they are dependent on amended Claim 1 and applicant has corrected claim objections related to claims 4-5 as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832